WOODSON, J.
I concur in all that is said by my learned associate, Judge Ferriss, in paragraph one of his opinion filed herein.
I dissent as to that part of the paragraph two, which holds that, the business of the relators constituted a public nuisance.
Viewing the pleading in the most unfavorable light for the relators, it is simply shown that they were selling intoxicating liquors without a license in a private room.
*460That constitutes a crime under the criminal laws of this State, and not a public nuisance in any sense of the word, in my opinion.
However, I confess, that the majority opinion of the court in the case of State ex rel. v. Canty, 207 Mo. 439, holds that such conduct constitutes a public nuisance, to which I then dissented, and still dissent.
But independent of that question, the .circuit court of Chariton county had jurisdiction to hear and determine the case, and for that reason, I think the writ should be denied.